Citation Nr: 0423707	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-03 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus, including 
as secondary to service-connected malaria.

2.  Entitlement to an effective date prior to May 6, 1993, 
for the grant of entitlement to service connection for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from January 1960 to January 
1963, from January 1964 to February 1967, and from March 1970 
to February 1971.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In correspondence received in June 2004, the veteran asserts 
entitlement to an increased rating for service-connected 
PTSD, currently rated as 70 percent disabling.  That matter 
is referred to the RO for appropriate action, to include 
consideration of entitlement to benefits pursuant to 
38 C.F.R. § 4.130 (2003) or based on unemployability pursuant 
to 38 C.F.R. § 4.16 (2003), as applicable.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran and 
his representative, if any, if further action is required on 
their part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's appeal.  

The VCAA and its implementing regulations provide that VA 
must notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
The VCAA and its implementing regulations also provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, the RO has not furnished the veteran VCAA 
notice specifically pertaining to the tinnitus claim now on 
appeal.  On remand the RO should send the veteran such 
notice, which informs him of all evidence needed to support 
his claim, explains to him whether he is responsible for 
submitting such evidence or whether VA will obtain and 
associate such evidence with the claims file, and advises him 
to submit all evidence in his possession that is relevant to 
his claim.

Also with respect to the veteran's service connection claim, 
he contends that he developed tinnitus secondary to quinine 
taken in service to combat malaria.  The record confirms that 
the veteran was treated with quinine for malaria during 
service and also reflects that he currently has tinnitus.  
The claims file also includes documentation indicating that 
tinnitus may occur as a symptom of all ear disorders, 
including ototoxicity, which can result from the use of 
quinine and contains a VA outpatient record dated in February 
1994 and noting that such causal connection could not be 
ruled out.  The Board also notes that service personnel 
records reflect that the veteran served on active duty during 
three periods of service, including from January 1960 to 
January 1963.  At that time, he served in an infantry unit as 
a missile crewman and was exposed to noise.  The February 
1994 VA outpatient record includes the statement that the 
veteran's tinnitus is consistent with noise exposure.  No 
medical professional has offered an opinion, however, 
indicating whether a relationship exists between currently-
diagnosed tinnitus and the veteran's in-service noise 
exposure or in-service use of quinine, or whether tinnitus is 
otherwise etiologically related to service or service-
connected disability.  

Pursuant to the VCAA and its implementing regulations, VA's 
duty to assist includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  Thus, on remand, the RO should afford the veteran a 
VA ear disease examination, during which an examiner can 
address the etiology of tinnitus.  

The Board also notes that in a May 1999 rating decision the 
RO granted service connection for PTSD and assigned a 10 
percent rating, effective May 6, 1993.  The RO has since 
awarded the veteran an increased rating, to 70 percent, 
effective September 13, 2001.  The veteran's newly-raised 
claim of entitlement to an increased evaluation has been 
referred to the RO for appropriate action.  

The Board notes, however, that in correspondence received in 
November 1999, the veteran expressed disagreement with the 
effective date assigned to the initial grant of benefits for 
PTSD, arguing that the grant should be made effective back to 
at least October 1987.  The RO issued a statement of the case 
on that issue in January 2001.  The veteran responded by 
again disputing the effective date assigned the grant of 
service connection.  That statement was initially sent to the 
veteran's congressman, but was received by the RO in February 
2001, prior to the expiration of the time period in which to 
respond to the statement of the case.  In March 2001, the RO 
sent the veteran a letter requesting him to submit a VA Form 
9 (Appeal to Board of Veterans' Appeal) to perfect his appeal 
on that issue.  Based on these facts, however, the Board 
notes that the veteran already properly appealed the 
effective date of the grant of entitlement to service 
connection for PTSD.  The Board additionally notes that in 
correspondence received in September 2001 and in other 
statements thereafter, the veteran has continued to dispute 
the assigned effective date and evidence the belief and 
intent that such matter be appealed to the Board.  Thus, the 
issue is properly before the Board.

The Board cannot address the merits of the effective date 
question at this time because the veteran has not been 
appropriately notified of the laws and regulations governing 
entitlement to the benefit sought.  In that regard the Board 
emphasizes that the statement of the case sent in January 
2001 failed to include a recitation of the laws and 
regulations pertinent to effective dates.  As such, the RO 
should issue a supplemental statement of the case to the 
veteran that properly advises him of governing law and 
regulations.  Also, as set out above, the RO must notify the 
veteran of the evidence needed to support his claim of 
entitlement to an earlier effective date, what evidence he 
should submit and what evidence VA will obtain on his behalf.  
For these reasons, this issue is remanded to the RO.

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran a VA 
ear disease examination.  The RO should 
forward the claims file to the examiner 
for review and ask the examiner to confirm 
in his written report that he or she 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should indicate whether the 
veteran has tinnitus and then provide an 
opinion as to whether it is more likely 
than not or less likely than not that 
currently-diagnosed tinnitus is causally 
related to the veteran's in-service use of 
quinine, in-service noise exposure or 
other incident of active service, or, to 
any service-connected disability to 
include malaria.  The examiner is 
requested to provide a detailed rationale, 
with specific references to the record, 
for the opinion provided.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed with respect to 
each of the issues on appeal.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support his claims, indicating whether 
the veteran should submit such evidence or 
whether the RO will obtain and associate 
such evidence with the claims file, and 
advising him to submit all evidence in his 
possession that is pertinent to his 
claims.  The RO should afford the veteran 
and his representative, if any, an 
opportunity to respond to this notice by 
submitting evidence or information or by 
identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.  

4.  Once all development is completed, 
the RO should readjudicate the veteran's 
claim of entitlement to service 
connection for tinnitus based on a 
consideration of all of the evidence of 
record.  If that benefit remains denied, 
the RO should provide the veteran and his 
representative, if any, a supplemental 
statement of the case and an opportunity 
to respond thereto.  

5.  The RO should also provide the with a 
supplemental statement of the case 
pertinent to the issue of entitlement to 
an earlier effective date for the grant of 
service connection for PTSD, which 
includes a recitation of all of the 
evidence considered, the laws and 
regulations governing the assignment of 
effective dates (to include 
38 C.F.R. § 3.400 (2003)), and, the 
reasons and bases for the determination.  
The RO should provide the veteran and his 
representative, if any, with the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).



The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


